IN THE SUPREME COURT OF THE STATE OF NEVADA


                   IN THE MATTER OF: E. S., A CHILD.                         No. 82614

                   THE STATE OF NEVADA,                                      • FILED
                   Appellant,
                   vs.                                                            AUG 1 1 2022
                   E. S., A CHILD,                                               ELIZABETH A. BROWN
                                                                              CLERK 0 SU REME COURT
                   Res • ondent.                                             BY
                                                                                  DEPUTY CLERK


                                    ORDER OF REVERSAL AND REMAND

                               This is an appeal from a district court order granting a pretrial
                  motion to suppress evidence. Fifth Judicial District Court, Nye County;
                  Robert W. Lane, Judge.
                               E.S., a minor, was charged with sexual assault against his ex-
                  girlfriend, also a minor. Nye County Sheriff's Office detectives interviewed
                  E.S. at the high school he attended but did not notify the principal or E.S.'s
                  parents prior to doing so. They advised E.S. of his Miranda rights and that
                  he had the right to have a parent present, and E.S. chose to speak to
                  detectives without counsel or his parents present. E.S. moved to suppress
                  the statements made to detectives, and the district court granted the
                  motion, with the sole basis being that detectives failed to follow the policy
                  of the Nye County Sheriff's Office, which required that detectives notify the
                  school principal of the interview. The State appeals.1
                               On an appeal from an order granting a motion to suppress, this
                  court reviews findings of fact for clear error, but if the legal consequences of
                  those facts involve questions of law they are reviewed de novo. State v.
                  Lloyd, 129 Nev. 739, 743, 312 P.3d 467, 469 (2013). When reviewing for
                  clear error, this court "ask [s] whether, 'on the entire evidence,' [it] is 'left


SUPREME COURT
                        1We   recount facts only as necessary for our disposition.
     OF
   NEVADA

(01 1947A   • •
                with the definite and firm conviction that a mistake has been committed."
                Easley v. Cromartie, 532 U.S. 234, 242 (2001) (quoting United States v. U.S.
                Gypsum Co., 333 U.S. 364, 395 (1948)). "[I]nvoluntary statements should
                be suppressed as well as incriminating statements made by a suspect under
                custodial interrogation unless Miranda warnings have been given or other
                procedural safeguards have been followed." Somee v. State, 124 Nev. 434,
                444, 187 P.3d 152, 159 (2008).
                            The record supports the district court's finding that the sheriff's
                office detectives failed to follow the governing internal policies and
                procedures. As for the legal question of whether a violation of a sheriff's
                office's policy can serve as the sole basis for granting a motion to suppress,
                we conclude that the district court erred.
                            The ultimate purpose of the Nye County Sheriff's Office policy
                cited in this case is to enable the principal to inform the student's parents.
                This preserves the parents' statutory right to be informed.          See NRS

                62C.010(2) (stating that when a child is taken into custody "[t]he officer
                shall, without undue delay, attempt to notify, if known, the parent or
                guardian of the child."). In Ford v. State, 122 Nev. 796, 802, 138 P.3d 500,
                504 (2006), we concluded the following:
                            NRS 62C.010 does not impose a duty on law
                            enforcement to notify a juvenile's parents as a
                            condition to obtaining a voluntary statement from
                            the juvenile, regardless of the nature of the crime
                            being investigated. Rather, that statute serves
                            only to notify parents that their child is in the
                            custody of the police, and it offers no remedy when
                            police fail to do so.
                We further noted that whether parents have been notified does not impact
                whether the police may interview juvenile suspects, but only has "limited
                bearing on whether a juvenile's statement is voluntary." Id. at 803, 138
SUPREME COURT   P.3d at 505.   Therefore, because the ultimate goal of this Nye County
        OF
     NEVADA
                                                      2
10) I947A
                Sheriff's Office policy is parental notification, and parental notification is
                simply a factor to consider when determining the voluntariness of the
                statements made, not a definitive basis upon which to determine whether
                the minor's statements should be suppressed, E.S.'s statements could not
                be suppressed for this reason alone.2     Therefore, we reverse the district

                court's order and remand this case for further proceedings so the district
                court may conduct the full factual and legal inquiry that it did not reach
                when it instead decided this case only on the policy violation issue.3
                Accordingly, we
                              ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for proceedings consistent with
                this order.



                                                    Hardesty


                                                           A(Libat-0                J.
                                                    Stiglich


                                                                                    J.
                                                    Herndon




                      2The  Sixth Circuit Court of Appeals has addressed this issue and
                concluded that "[a] violation by the government of its internal operating
                procedures, on its own, does not create a basis for suppressing
                [statements]." United States v. Luck, 852 F.3d 615, 623 (6th Cir. 2017)
                (second alteration in original) (internal quotation marks omitted).

                      3To the extent the parties' additional arguments are not addressed
                herein, we have reviewed those arguments and we conclude they do not
SUPREME COURT
                warrant a different result.
        OF
     NEVADA
                                                      3
10) I947A
                       cc:   Hon. Robert W. Lane, District Judge
                             Attorney General/Carson City
                             Nye County District Attorney
                             Morton Law, PLLC
                             Nye County Clerk




SUPREME COURT
        OF
     NEVADA
                                                          4
10) I947A